MEMORANDUM **
Karmen Nazarian, a native of Iran and citizen of Armenia, petitions pro se for review of an order of the Board of Immigration Appeals summarily affirming an order of an immigration judge (“IJ”) denying her applications for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, see Nagoulko v. INS, 338 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the IJ’s determination that Nazarian did not suffer past persecution and that her fear of future persecution is not objectively reasonable. See Prasad v. INS, 47 F.3d 336, 839-40 (9th Cir.1995) (holding that Court was not compelled to find past persecution or a well-founded fear of persecution where the petitioner was arrested, detained for four hours and experienced some physical mistreatment). Further, Nazarian’s claimed fear is undermined by testimony from her own pastor in the United States who testified that Seventh Day Adventists in Armenia meet freely, albeit with some restrictions.
Because Nazarian failed to establish eligibility for asylum, she has necessarily failed to meet the more stringent standard for withholding of removal. See id. at 340.
Navarian has waived her CAT claim by failing to raise it in her opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.